EXHIBIT 10.4















ASSET PURCHASE AGREEMENT


BETWEEN


STEELE AND COMPANY, LP


AND


ENGLOBAL U.S., INC.




Dated as of September 7, 2012
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE 1  SALE AND PURCHASE OF ASSETS
1
     
1.1
General
1
1.2
Excluded Assets
3
     
ARTICLE 2  PURCHASE PRICE
3
     
2.1
Purchase Price
3
2.2
Liabilities
4
2.3
Allocation of Purchase Price
4
     
ARTICLE 3  REPRESENTATIONS AND WARRANTIES
5
     
3.1
Representations and Warranties of Seller
5
3.2
Purchaser’s Representations and Warranties
13
     
ARTICLE 4  ACTIONS BEFORE CLOSING
14
     
4.1
General Inspection
14
4.2
Interim Conduct of the Business
14
4.3
Liens
15
4.4
Notices of Certain Events
15
4.5
Lease Consent
15
     
ARTICLE 5  ADDITIONAL AGREEMENTS
15
     
5.1
Covenant Not to Compete and Non-Solicitation
15
5.2
Confidentiality
16
5.3
Public Disclosure
17
5.4
Further Assurances
17
5.5
Notification of Certain Matters
18
5.6
Business Disclosure Schedule
18
5.7
Preservation of Records
18
5.8
Exclusive Dealing
18
     
ARTICLE 6  CONDITIONS
19
     
6.1
Conditions Precedent to Purchaser’s Obligations and Closing
19
6.2
Conditions to Seller’s Obligations and Payments at Closing
20

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE 7  CLOSING
20
     
7.1
The Closing
20
7.2
Time, Date and Place of Closing
20
7.3
Purchaser’s Obligations
20
7.4
Seller’s Obligations
21
7.5
Termination of Existing Employment Agreements
21
7.6
Employees
21
7.7
Key Employees
22
7.8
Prorations and Adjustments
22
     
ARTICLE 8  ACTIONS AFTER CLOSING
22
     
8.1
Further Action
22
8.2
Further Consents to Assignment
22
8.3
Confidential Information
22
8.4
Accounts Receivable
23
     
ARTICLE 9  INDEMNIFICATION
23
     
9.1
Indemnification of Purchaser
23
9.2
Indemnification of Seller
24
9.3
Responsibility for Defense
25
9.4
Payment of Fees and Expenses
26
9.5
Right of Set-Off
26
9.6
Rights of Indemnitor and Exclusive Remedy
26
9.7
No Consequential Damages
27
     
ARTICLE 10  AMENDMENT, WAIVER AND TERMINATION
27
     
10.1
Amendment
27
10.2
Waiver
27
10.3
Extension
27
10.4
Termination
27
10.5
Effect of Termination
28
10.6
Special Remedy
28
     
ARTICLE 11  MISCELLANEOUS
28
     
11.1
Cooperation
28
11.2
Severability
29
11.3
Brokers: Expenses
29
11.4
Taxes
29
11.5
Notices
29
11.6
Assignment
30
11.7
No Third Parties
30

 
 
ii

--------------------------------------------------------------------------------

 
 
11.8
Incorporation by Reference
30
11.9
Counterparts, Faxes and Electronic Signatures
30
11.10
Entire Agreement; Time is of the Essence
30
11.11
Interpretation
30
11.12
Survival of Representations and Covenants
31
11.13
Governing Law
31



 
 

 
 
iii

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT




This Agreement is made and entered into effective as of September 7, 2012
between Steele and Company, LP, a Delaware limited partnership, (collectively
referred to herein as the “Steele Group” or “Purchaser”) and ENGlobal U.S.,
Inc., a Texas corporation (“ENG” or “Seller”).


Background


Seller desires to sell and transfer to Purchaser, and Purchaser desires to
purchase and acquire from Seller, certain assets of Seller related to the
operation of Seller’s “Field Solutions” business segment, including land
acquisition and mid-stream inspection services (the “Business”).  Purchaser
wishes to effect the Purchase of such assets in a manner that shall allow
Purchaser to continue to operate the Business as it is currently operating,
without being liable for, or being subject to, any liabilities of either the
Business or of the Seller other than any liabilities specifically assumed by
Purchaser in this Agreement.


Now, therefore, in consideration of the mutual promises and undertakings of the
parties hereto, Seller on the one hand, and Purchaser, on the other hand, hereby
agree as follows:


Article 1
Sale and Purchase of Assets


1.1           General.  On the terms and conditions set forth in this Agreement,
Seller agrees to sell, convey, transfer, assign, and deliver to Purchaser, and
Purchaser agrees to purchase from Seller, substantially all of the assets used
in connection with the Business, including but not limited to the rights,
assets, interests, privileges, and properties described in subparagraphs 1.1(a)
through 1.1(h) below (but excluding the Excluded Assets as hereafter defined and
described) (the “Purchased Assets”):


(a)           Work in progress, business leads, transactions in negotiations,
and submitted bids of the Business as of the Closing Date, rights to complete
any work in Progress, any rights to complete future work under any Sales
Contracts and Proposals assigned to Purchaser at the time of Closing.


(b)           All furniture, fixtures, equipment, supplies, tools, inventory,
trade fixtures, vehicles, and other tangible personal property used in
connection with the Business, specifically including, but not necessarily
limited to, any described on Schedule 1.1(b) but excluding any described on
Schedule 1.2(b);


(c)           All rights which may be assigned in and to any and all permits,
approvals, qualifications, authorizations, licenses, consents, certifications or
clearances and the like held or used by Seller in the conduct of the Business
issued by any government or governmental unit, agency, board, body or
instrumentality, whether federal, state or local, and all applications therefore
(the “Permits”), all of which will (to the extent assignable) be transferred or
assigned to Purchaser at the Closing, including any described on Schedule 1.1(c)
but excluding any described on Schedule 1.2(c).  In the event any such licenses,
permits, certifications or the like are not transferable but are, in the good
faith, reasonable and informed discretion of Purchaser, necessary or
advantageous to the continuation of the Business or to the work in progress,
Seller shall reasonably cooperate in any pre-closing or post-closing actions or
applications to effect the assignment or transfer of same to Purchaser, or to
effect the qualification of Purchaser to acquire, such license(s), permit(s),
certification(s) or the like.  Any reasonable post-closing out of pocket costs
associated with such efforts of Seller shall be paid by Purchaser.
 
 
1

--------------------------------------------------------------------------------

 


(d)           All rights in and to patents, patents pending, designs, telephone
numbers, post office boxes, pictures, graphics and other intellectual property
used in connection with the Business, including specifically the intellectual
property rights described in Schedule 1.1(d).


(e)           All of the following (each a “Contract” and collectively, the
“Contracts”):


(i)           Purchase and Service Contracts.  Seller’s rights under those
certain orders, contracts and commitments for the purchase of goods or services
listed on Schedule 1.1(e)(i), including specifically but without limitation the
contracts for subcontracted services as described on Schedule 1.1(e)(i)
(collectively, the “Purchase Contracts”);


(ii)           Sales Contracts and Proposals.  Seller’s rights under orders,
contracts, proposals and commitments for providing of services including
specifically but without limitation all described or referred to on Schedule
1.1(e)(ii) (collectively, the “Sales Contracts and Proposals”);


(iii)           General Contracts and Commitments.  Confidentiality,
non-disclosure and protective agreements; software licenses; leases; licenses
(including without limitation licenses under sales agreements); warranties,
arrangements, subscriptions and other contracts and agreements with respect or
related to the Business (the “General Contracts”) including specifically but
without limitation all described or referred to on Schedule 1.1(e)(iii); and


(f)           Books and Records.  Seller’s records or the portions thereof which
are currently used for the operation of the Business, including without
limitation all files, drawings, and writings which embody, describe, analyze,
illustrate or otherwise pertain to work performed or to be performed for
clients; bid specifications; operating records; customer lists and records,
subject to any and all confidentiality agreements between Seller and said
customers; potential customer lists and records; supplier lists and records;
business plans; sales and promotional literature; correspondence; information
describing or related to Intellectual Property and Intangible Assets of the
Business; and other records, files, and papers pertaining to the Purchased
Assets, to the extent necessary for Purchaser to operate the Business
(collectively the “Books and Records”).  Excluded Books and Records shall be
described on Schedule 1.2(f).


(g)           Prepayments and Prepaid Accounts.  All prepaid expenses including
the deposits, deferred charges, advance payments, purchase rebates, product or
service deposits and similar items, whether paid or made by Seller to a third
party or by a third party to Seller, not including any deferred bonuses or
compensation or tax credits that may be extended to any employees of Seller,
which have not been fully earned by the holder thereof at the time of the
Closing or which remain subject to some rights of the depositor, including any
described on Schedule 1.1(g) but excluding any described on Schedule 1.2(g).
 
 
2

--------------------------------------------------------------------------------

 


(h)           Real Property Interests.  Assignment or sublease of the office
leases listed on Schedule 3.1(t)(iii).


(i)            Working Capital.  All Current Assets (other than reserve and cash
accounts) and Current Liabilities existing as of the Closing Date, calculated in
accordance with Section 2.1(a).  Current Assets include the following sub-ledger
accounts: accounts receivable-trade, unbilled receivables-trade, and
deposits.  Current Liabilities include the following sub-ledger accounts:
accounts payable-trade, accrued payable-trade, accrued salaries, and accrued
compensated absences (with the exception of accrued compensated absences for the
Key Employees identified on Schedule 7.7).


1.2           Excluded Assets.  Notwithstanding the foregoing or anything herein
to the contrary, cash accounts and cash equivalents, and the assets and property
described on Schedule 1.2, if any, are not to be conveyed to Purchaser and are
not included in the Purchased Assets for purposes of this Agreement and shall
remain the property of Seller after Closing.


Article 2
Purchase Price


2.1           Purchase Price.  The purchase price for the Purchased Assets (the
“Purchase Price”) shall equal a cash payment for the amount of Net Working
Capital held by Seller on the Closing Date, subject to the procedure described
in subsection (a) below to estimate and adjust the payment amount, together with
a promissory note for five million dollars ($5,000,000.00) as described in
subsection (b) below.


(a) Determination of Estimated Net Working Capital.
(i) No later than three (3) business days prior to the Closing, Seller shall
provide to Purchaser (i) an estimated balance sheet of Seller prepared in
accordance with the books and records of the Seller as of the Closing, (ii)
Sellers good faith calculation of the Net Working Capital as of the date of such
balance sheet (the “Estimated Net Working Capital”), and (iii) reasonable access
during normal business hours and without undue disruption of the Business to the
appropriate Seller personnel and all supporting financial statements, work
sheets and other documentation used to determine the Estimated Net Working
Capital that are reasonably requested by Purchaser.  As promptly as practicable
but not later than one (1) Business Day prior to the Closing, Purchaser will
identify any adjustments that it reasonably believes are required to such
statements delivered by Seller.  If Seller disputes any such adjustments,
Purchaser and Seller will use all commercially reasonable efforts to resolve
such dispute, after which Seller will re-deliver to Purchaser the statements
with such adjustments as the parties have agreed are appropriate.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) On the Closing Date, Purchaser shall pay to Seller an amount equal to the
Estimated Net Working Capital (as adjusted), as a cash payment.
 
(iii) Within fourteen days after Closing, Purchaser and Seller shall determine
the Final Net Working Capital Amount, fully reconciled to the sub-ledgers
identified in Section 1.1(i), and Purchaser and Seller shall adjust the Purchase
Price accordingly.  In the event the Final Net Working Capital Amount is less
than the Estimated Net Working Capital, Seller shall pay the difference to the
Purchaser in cash, within thirty days after the Closing Date.  In the event the
Final Net Working Capital is greater than the Estimated Working Capital, the
Purchaser shall pay the difference to the Seller in cash, within thirty days
after the Closing Date.
 
(iv) In the event there is a dispute between the parties as to the amount of the
Final Net Working Capital Amount, the procedures for a dispute resolution
contained in Section 9.5 shall apply.


(b)           Purchaser’s promissory note shall be secured by a second lien
position for the Assets of the Business operation, bear interest at 8% per
annum, and shall be payable in four (4) installments, with 25% of the remaining
principal balance and interest paid at the end of year one, 33% of the remaining
principal balance and interest paid at the end of year two, 50% of the remaining
principal balance and interest paid at the end of year three, and the remaining
principal and interest paid at the end of year four (the “Promissory
Note”).  Seller agrees to take all reasonable post-closing steps necessary, if
any, to subordinate its claims to the Assets of the Business to any senior
lender.


2.2           Liabilities.  Purchaser and Seller agree that, Purchaser, by
entering into this Agreement and consummating the transactions contemplated
hereby, is not assuming or agreeing to pay, perform or discharge or otherwise
become liable for any obligation or liability of Seller (regardless of whether
such matter is disclosed on any schedule hereto), other than the obligations and
liabilities of Seller set forth on Schedule 2.2 (such liabilities set forth on
Schedule 2.2 are herein called the “Assumed Liabilities”), and Purchaser shall
not assume any Assumed Liabilities prior to the Closing Date.  Purchaser shall
assume those obligations arising out of Purchaser’s ownership of the Assets or
operation of the Business after Closing.  Without limiting the generality of the
foregoing, Purchaser shall not assume any indebtedness, obligation or liability
for any litigation matter or other third party claim arising from the conduct of
the Business prior to the Closing Date, including, without limitation, any
Litigation Matter (as defined herein), regardless of whether such matter is
disclosed on any schedule hereto.


2.3           Allocation of Purchase Price.  Purchaser and Seller agree that the
Purchase Price of the Business will be allocated between fixed assets and
intangible assets in a mutually agreeable manner.  Such allocation will be
determined prior to the Closing Date, and documented by the parties as an
amendment to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 


Article 3
Representations and Warranties


3.1           Representations and Warranties of Seller.  Seller, to the best of
its knowledge hereby represents and warrants to Purchaser that, both as of the
date hereof (unless otherwise noted) and as of the Closing Date:


(a)           Organization and Existence.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Texas, has the full power and authority (corporate and otherwise) to carry on
its business in the places and as it is now being conducted and to own and lease
the properties and assets which it now owns or leases, and is qualified to do
business as a foreign corporation in every jurisdiction in which such
qualification is required and where the failure to be so qualified or in good
standing would have a material adverse effect on the Purchased Assets or the
Business.


(b)           Authority.


(i)           Authority of Seller Regarding Agreement.  With the exception of
the third party consents listed on Schedule 3.1(p)(iii), Seller has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Seller and
(assuming the due authorization, execution and delivery by the other parties
hereto) this Agreement constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject to, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).


(ii)           Authority of Seller Regarding Seller Documents.  With the
exception of the third party consents listed on Schedule 3.1(p)(iii), Seller has
all requisite power, authority and legal capacity to execute and deliver each
agreement, document, or instrument or certificate to be executed by the Seller
in connection with the consummation of the transactions contemplated by this
Agreement (together with this Agreement, the “Seller Documents”) and to
consummate the transactions contemplated thereby.  Each of the Seller Documents
will be, at or prior to Seller’s execution and delivery thereof, duly and
validly executed and delivered by Seller and (assuming the due authorization,
execution and delivery by the other parties thereto) each of the Seller
Documents when so executed and delivered will constitute legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity,  including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
 
5

--------------------------------------------------------------------------------

 


(c)           Liens and Encumbrances.


(i)            Except as described in Schedule 3.1(c)(i), Seller has good and
indefeasible title to the Purchased Assets, free and clear of any lien, claim,
charge, encumbrance or other right of any third party and Permitted
Encumbrances.


As used herein “Permitted Encumbrances” means (i) liens for current taxes and
assessments not yet due and payable, including, but not limited to, liens for
non-delinquent ad valorem or personal property taxes, non-delinquent statutory
liens arising other than by reason of any default on the part of Seller,
(ii) such encumbrances or minor imperfections of title as do not in any material
respect detract from the value, and do not interfere with the present use, of
the property subject thereto, (iii) liens, for which payment for the goods or
services is not past due, imposed by laws, such as carrier’s, warehousemen’s or
mechanic’s liens incurred in good faith in the ordinary course of business, and
(iv) liens and encumbrances related to any liability and/or obligation to be
assumed by Purchaser hereunder.


(d)          Improvements, Fixtures and Equipment.


(i)Seller has good and indefeasible title to all of the items of tangible
personal property listed on Schedule 1.1(b), free and clear of any and all liens
except as disclosed on Schedule 3.1(c) and Permitted Encumbrances.  The
improvements, fixtures and equipment, with the exception of those either
obsolete or not currently in use, are sold in reasonably good repair and fit for
the uses for which intended, ordinary wear and tear excepted.


(ii)Schedules 1.1(b) and 1.1(e)(iii) sets forth all leases of personal property
(“Personal Property Leases”) relating to personal property used in the Business
or to which the Business is a party or by which the properties or assets of the
Business is bound.  The Seller has delivered or otherwise made available to
Purchaser true, correct and complete copies of the Personal Property Leases,
together with all amendments, modifications or supplements thereto.  The
personal property which is subject to such Personal Property Leases is provided
AS IS.


(iii)The Business has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no material default under any
Personal Property Lease by the Business or, to the knowledge of Seller, by any
party thereto, and no event has occurred that with the lapse of time or the
giving of notice or both would constitute a material default thereunder by
Seller.
 
 
6

--------------------------------------------------------------------------------

 


(e)           Intellectual Property and Intangible Assets.  Schedules 1.1(d)
include all Intellectual Property that will be transferred to Purchaser.  To
Seller’s knowledge, Seller has ownership of and good and indefeasible title to
all of the Intellectual Property included in the Purchased Assets (subject to
the rights of licensors and licensees under software licenses), and Seller has
(and after Closing Purchaser will have) the right to use and exploit all
Intellectual Property included in the Purchased Assets.  After Closing Purchaser
will have the sole and exclusive right (except as disclosed on Schedule 1.1 (d))
to use and exploit all Intellectual Property listed as Seller Developed Software
on Schedule 1.1(d) without infringing upon or otherwise violating the rights of
any other person, and no consent, approval or authorization of any other person
will be required for the use or exploitation by the Purchaser after Closing of
the Seller Developed Software.  To Seller’s knowledge, each item of Intellectual
Property included in the Purchased Assets is existing and valid and all rights
therein are enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject to, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).  There is no claim
pending or, to the knowledge of Seller, threatened against Seller, and there are
no conditions or circumstances known to Seller, which draws or may draw into
question any right of Seller (and after Closing, of Purchaser) to use or exploit
the Intellectual Property included in the Purchased Assets, and Seller is not
aware of any basis for such a claim or of conditions or circumstances which may
be a basis for such a claim.  There is no license, assignment, agreement or
other instrument to which Seller is a party, other than the Contracts, or by
which it or the Purchased Assets are bound, relating to the ownership, use or
exploitation by it of any Intellectual Property used in connection with, or
otherwise directly related to, the Business.  Seller makes no warranties
regarding the quality or fitness for use of the Seller Developed Software, which
is sold AS-IS.


(f)           Financial Information. Schedule 3.1(f) includes materially true,
correct and complete copies of Seller’s balance sheets as of June 30, 2012 and
December 31, 2011 and income statement for the periods then ended (the
“Financial Information”).  The Financial Information, as well as the statements
provided pursuant to Section 2.1(a) fairly present the financial condition as of
the date indicated and the results of operations for any period included therein
has been prepared on a consistent basis throughout the period indicated.  In
each case, the Financial Information, as well as the statements provided
pursuant to Section 2.1(a) has been prepared in accordance with sound accounting
practices and in a manner consistent with the Business’s historic accounting
practices.
 



(g)           Contracts.


(i)            As of the Effective Date, Seller has made a commercially
reasonable effort to list all of the Purchase Contracts to be acquired by
Purchaser.  As of the Closing Date, Schedule 1.1(e)(i) will be, to the best of
Seller’s knowledge, a complete and accurate list of all Purchase Contracts to be
acquired by Purchaser.
 
 
7

--------------------------------------------------------------------------------

 


(ii)           As of the Effective Date, Seller has made a commercially
reasonable effort to list all of the Sales Contracts to be acquired by
Purchaser.  As of the Closing Date, Schedule 1.1(e)(ii) will be, to the best of
Seller’s knowledge, a complete list of all Sales Contracts and Proposals to be
acquired by Purchaser which have associated with them any continuing obligation
of performance or liability of either party thereto, including, without
limitation, any liability in the nature of continuing service or warranty
(whether express or implied) or arising by course of conduct or business.  Each
such order, contract or proposal is identified and categorized by customer and
product.  All such Sales Contracts and Proposals are on commercially reasonable
terms and conditions and provide for profit margins estimated by Seller to be
consistent with past practices of Seller.  The Business has no liability arising
out of any injury to individuals or property or damages to business operations
as a result of the operation of the Business.  In the event additional Sales
Contracts and Proposals are discovered between the Effective Date and the
Closing Date, the parties reserve the right to amend or supplement the
Schedules.


(iii)          As of the Effective Date, Seller has made a commercially
reasonable effort to list all of the Sales Contracts to be acquired by
Purchaser.  As of the Closing Date, Schedule 1.1(e)(iii) will be, to the best of
Seller’s knowledge, a complete and accurate list of the General Contracts to be
acquired by Purchaser under this Agreement.


(iv)          With respect to each Contract:


(a) Unless otherwise disclosed on Schedule 1.1(e)(ii), the Seller has delivered
or made available to the Purchaser a true, correct and complete copy of such
Contract (including all amendments and modifications thereto);


(b) Unless otherwise disclosed on Schedule 1.1(e)(ii) such Contract is in full
force and effect and constitutes a valid, legal and binding obligation of
Seller, enforceable against it in accordance with its terms, except as limited
by any applicable bankruptcy, liquidation, conservatorship, moratorium,
rearrangement, insolvency, reorganization or similar laws as in effect from time
to time affecting the rights or remedies of the parties to contracts generally
(hereafter “Debtor Relief Laws”) and constitutes a valid, legal and binding
obligation of each third party thereto, enforceable against such third parties
in accordance with its terms, except as limited by Debtor Relief Laws;


(c) Except as described on Schedule 3.1(g) iv) (c) neither Seller nor, to
Seller’s knowledge, any other party to such Contract is in breach or default
thereunder in any material respect, no notice of default, defense, set-off,
counterclaim, termination, cancellation or acceleration has been received by any
party with respect thereto, and to Seller’s knowledge, there exists no event or
condition that would constitute a breach or violation thereof, or a default
thereunder, or give rise to any right of set-off, counterclaim, termination,
cancellation or acceleration pursuant thereto, and the Seller does not know of
any threat to cancel, or not to renew or extend, any such Contract;


(d) Seller has neither given nor received notice of repudiation of such Contract
and there are no disputes with respect to such Contract nor any agreements or
understandings (whether written or oral) in connection therewith; and
 
 
8

--------------------------------------------------------------------------------

 


(e) such Contract, together with each other Contract, constitute substantially
all of the active contracts, commitments and arrangements involved in or
necessary to the conduct of the Business as of the date of this Agreement.


(h)           Permits.  Except as described on Schedule 3.1(h), the Permits
include all permits, approvals, qualifications, authorizations, licenses,
consents, certifications or clearances and the like issued by any government or
governmental unit, agency, board, body or instrumentality, whether federal,
state or local, which is required for the conduct of the Business.  Seller is
not in material default, breach or noncompliance under any of the Permits and
there are no actions, proceedings, investigations or surveys pending or, to the
knowledge of Seller, threatened against the Business that could reasonably be
expected to result in the suspension or cancellation of any such
Permits.  Seller does not warrant that its Permits may be assigned to Purchaser.


(i)            Books and Records.  The Books and Records are located at the
various business offices of Seller and copies or excerpts from items included
within the Books and Records provided to Purchaser are true, correct and (except
as may be noted therein) complete copies of the originals, in all material
respects.


(j)            Prepaid Items and Deposits.  Section 1.1(h) includes all prepaid
and similar items related to the Business, including, without limitation, all
prepaid expenses, deposits, deferred charges, advance payments, and other
prepaid items paid or received by Seller with respect to the Business.


(k)           Tax Matters.  Except for the Permitted Encumbrances, the Purchased
Assets are not in any manner encumbered by liens arising out of unpaid taxes,
governmental fees, levies or other governmental charges or assessments which are
due and payable nor shall any such lien arise on account of any taxes due for
any period prior to the Closing.  All tax returns, declarations of estimated tax
and tax reports  required to be filed by Seller have been filed in timely
fashion with the appropriate government agency, and all federal, state and local
income, profits, employment, franchise, sales, use, occupation, property, excise
or other taxes or charges, and all required estimated payments in respect
thereof, applicable to the Business have been paid when due and Seller has
withheld and paid to the appropriate taxing authority or jurisdiction any and
all amounts required by law or agreement to be withheld from the wages or
salaries of its employees.  There are no agreements by Seller for the extension
of the time for the assessment of any tax, and all Federal, foreign, state,
county and local taxes due and payable by Seller have been paid.


(l)            Environmental Matters. Seller has not received any notice from
any governmental authority or other person respecting or related to any actual,
threatened or potential release of Hazardous Materials, and no investigation or
proceeding with respect to Hazardous Materials or Hazardous Materials
Contamination is threatened, anticipated or in existence with respect to the
real property used in operation of the Business or in any other manner otherwise
related to the operation of the Business.  As used herein, the term “Hazardous
Materials” means pollutants, contaminants, pesticides, petroleum and petroleum
products, radioactive substances, solid wastes or hazardous or extremely
hazardous, special, dangerous or toxic wastes, substances, mold, asbestos,
chemicals or materials within the meaning of any Environmental Law, including
without limitation any (i) “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601, et.
seq., as amended and reauthorized (“CERCLA”), and (ii) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act, 42 U.S.C., § 6902, et.
seq., as amended and reauthorized (“RCRA”).  As used herein, the term “Hazardous
Materials Contamination” shall mean contamination (whether presently existing or
hereafter occurring) of premises, buildings, facilities, soil, groundwater, air
or other elements as a result of Hazardous Materials.
 
 
9

--------------------------------------------------------------------------------

 


(m)           Employees.  Seller has provided Purchaser with a complete and
accurate listing of (i) all employees currently involved in the operation of the
Business and all contracts or other arrangements under which they are currently
employed, and (ii) all pension, retirement, profit-sharing, employee stock
option or stock purchase, bonus, deferred compensation, incentive compensation,
life insurance, health insurance, fringe benefit, or other employee benefit
plans of Seller, or applicable to the Business or its employees.  The operation
of the Business is presently in compliance in all material respects with, and at
all times prior to the date of the Closing will have been in compliance in all
material respects with, any and all job safety requirements applicable thereto,
including without limitation any and all requirements of the Occupational Safety
and Health Act of 1970, as amended, and any other requirements of any
governmental authority with respect to the health or safety of workers.  In the
past five years, Seller has received no notice of any failure to comply with any
such law, order, rule or regulation, nor is any such complaint pending or
threatened from any other party.  Seller has provided Purchaser with a copy of
any report resulting from any audit, study or review performed with respect to
health or safety of workers employed by Seller.  In the past five years, Seller
has not entered into any agreements with respect to health or safety matters,
nor has Seller been subject to any complaint with respect to worker safety or
health, nor is Seller or any Shareholder aware of any fact or circumstance which
would give rise to any such claim.  Seller has no current obligations concerning
employees or employee’s safety in regard to any previous failure by it to comply
with any governmental law, order, rule or regulation.


(n)           Finders.  Except as disclosed in Section 11.3, Seller has not
engaged, nor is it directly or indirectly obligated to, anyone acting as a
broker, finder, or in any other similar capacity in connection with the purchase
of the Purchased Assets or any other transaction contemplated by this Agreement.


(o)           No Material Events.  The Business has been conducted only in the
ordinary course since December 31, 2011, and except as disclosed in Section 3.1
(o), no event, condition, circumstance, or occurrence which has had or is likely
to have a material adverse effect on the Purchased Assets, the Business or its
condition (financial or otherwise) has occurred since that date.


(p)           No Conflicts; Compliance and Consents.


(i)            No Conflict.  None of the execution and delivery by Seller of
this Agreement and the other Seller Documents to which Seller is a party, the
consummation of the transactions contemplated hereby and thereby (provided
necessary consents are obtained), or the compliance by Seller with any of the
provisions thereof will (i) conflict with, or result in the breach of, any
provision of the certificate of incorporation, or comparable organizational
documents of the Seller’s business; (ii) except for rights of contract parties
upon Seller’s assignment of that contract and possible breach resulting from the
assignment, conflict with, violate, result in the breach or termination of, or
constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which Seller or the Business is a
party or by which any of them or any of their respective properties or assets is
bound; (iii) violate any statute, rule, regulation, order or decree of any
governmental body or authority by which Seller or the Business is bound; or (iv)
result in the creation of any lien upon the properties or assets of Seller or
the Business except, in case of clauses (ii), (iii) and (iv), for such
violations, breaches, terminations, defaults or creations of liens as would not,
individually or in the aggregate, have a material adverse effect.
 
 
10

--------------------------------------------------------------------------------

 


(ii)           Compliance.  All laws, rules, regulations and restrictions
affecting the Purchased Assets or the conduct of the Business as actually
conducted in the past or currently, have been complied with in all material
respects and all returns, reports and other information with respect to the
Purchased Assets have been filed as appropriate with any governmental authority
or any other person, as required by law, course of practice or custom.


(iii)          Third Party Consent.  Except as set forth in Schedule
3.1(p)(iii), Seller is not required to obtain the consent of, or give notice to,
any third party by reasons of the transactions contemplated by the Seller
documents.


(q)           No Litigation.  Except as described in Schedule 3.1(r) (each
matter listed on Schedule 3.1(q) is herein referred to as a “Litigation Matter”
and collectively as the “Litigation Matters”), there is no litigation,
proceeding, action, claim, or governmental investigation pending or to Seller’s
knowledge threatened against or relating to the Purchased Assets which would,
individually or in the aggregate, have a material or adverse effect on the
Business, and Seller does not have knowledge of any facts or circumstances which
could give rise to any such litigation, proceeding or investigation.  Seller is
not subject to any notice, writ, injunction, order, or decree of any court,
agency, or other governmental authority which would materially or adversely
affect the Business or the consummation of the transaction contemplated hereby.


(r)           Restrictions on Business Activities.  There is no agreement,
judgment, order, writ, injunction or decree binding upon, or governmental or
regulatory action taken against or involving the Business or any of its assets,
properties or, to the knowledge of Seller, the employees of the Business, which
has had or could reasonably be expected to have the effect of prohibiting or
impairing any current or future business practice of the Business or Purchaser,
any acquisition of property by the Business or Purchaser, or the conduct of
business by the Business or Purchaser as currently conducted.


(s)           True and Complete Copies.  To the best of Seller’s knowledge,
Seller has delivered or made available to Purchaser materially true, complete
and accurate copies of all executory contracts, agreements, Financial
Information, Books and Records and other documents deliverable to Purchaser
under this Agreement or related to the Business, together with all modifications
thereof and amendments thereto.
 
 
11

--------------------------------------------------------------------------------

 


(t)           Guaranties.  The Business is not a guarantor or otherwise liable
for any liability or obligation (including indebtedness) of any other person.


(u)           Real Property.


(i)            Schedule 3.1(u)(i) sets forth a complete list of all real
property and interests in real property leased by the Business as tenants
(individually, a “Real Property Lease” and a “Leased Property”).  The Business
does not own in fee any real property or other interest in real property.


(ii)           The Leased Property constitutes all interests in real property
currently used or currently held for use in connection with the Business and
which is necessary for the continued operation of the Business as the business
is currently conducted.  Seller has a valid and enforceable leasehold interest
under the Real Property Lease, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and the Seller has not received any written notice if any default or
event that with notice or lapse of time, or both, would constitute a default by
the Business under the Real Property Lease.  All of the Leased Property,
buildings, fixtures and improvements thereon leased by the Seller are provided
AS IS.  Seller has delivered or otherwise made available to Purchaser a true,
correct and complete copy of the Real Property Lease, together with all
amendments, modifications or supplements, if any, thereto.


(iii)          The Business has all material certificates of occupancy and
material permits necessary for the current use and operation of the Leased
Property, and the Business has fully complied with all material conditions of
such permits which are applicable.  No default or violation, or event that with
the lapse of time or giving of notice or both would become a default or
violation, has occurred in the due observance of any material permit.  No
dispute currently exists with any governmental body having jurisdiction over the
Leased Property with respect to any real property law or the application thereof
to the Leased Property.


(iv)          To the knowledge of the Seller, there does not exist any actual or
threatened or contemplated condemnation or eminent domain proceedings that
affect the Leased Property or any part thereof, and Seller has not received any
notice, oral or written, of the intention of any governmental body or other
person to take or use all or any part thereof.


(v)           Seller has not received any written notice from any insurance
company that has issued a policy with respect to the Leased Property requiring
performance of any structural or other repairs or alterations to such Leased
Property.


(vi)          Except for amounts as shown in Seller’s accounts payable, Seller
does not owe any money to any architect, contractor, subcontractor or
materialman for labor or materials performed, rendered or supplied to or in
connection with the Leased Property within the past nine months.
 
 
12

--------------------------------------------------------------------------------

 


(v)           Disclosure.  Neither any representation or warranty contained
herein, nor any information contained in any Schedule or Exhibit to this
Agreement, contain or shall contain an untrue statement of a material fact, nor
do the Financial Information, representations, warranties and other information
omit to state, nor will they omit to state, any material fact necessary in order
to make the statements made not misleading in light of the circumstances in
which they were made.


(w)           Accounts Receivable.  All accounts receivable reflected in the
Financial Information are, and all accounts and notes receivable arising from or
otherwise relating to the Business at the Closing Date will be, valid and
genuine.  No offsetting claims with respect to such accounts are pending or, to
Sellers Knowledge, threatened.  All accounts receivable arising out of or
relating to the Business as of the date of the Financial Information have been
included in the Financial Information, and all accounts receivable arising out
of or relating to the Business as of the Closing Date will be included in the
Final Net Working Capital, in accordance with sound accounting practices.


3.2           Purchaser’s Representations and Warranties.  Purchaser hereby, to
the best of its knowledge, represents and warrants to Seller that, both as of
the date hereof and as of the time of Closing:


(a)           Organization and Existence.  Purchaser is a Delaware limited
partnership and is duly organized, validly existing, and in good standing under
the laws of the State of Delaware.  Purchaser will use commercially reasonable
efforts to obtain necessary authorizations to conduct business in the states
listed on Schedule 3.2(a) prior to the Closing Date.


(b)           Power and Authority.  Purchaser has full corporate power and
authority to execute, deliver, and perform this Agreement.


(c)           Authorization.  The execution, delivery, and performance of this
Agreement has been duly authorized by all requisite corporate action on the part
of Purchaser.


(d)           Binding Effect.  This Agreement is a valid, binding and legal
obligation of Purchaser, enforceable in accordance with its terms, except as
limited by Debtor Relief Laws.


(e)           No Default.  Neither the execution and delivery of this Agreement
nor Purchaser’s performance of any of its obligations hereunder will violate or
breach, or otherwise give rise to a default under, the terms or provisions of
Purchaser’s governing documents, or any material contract, commitment,
instrument, notice, writ, injunction, order or decree of any court, agency, or
other governmental authority or other obligation binding on, applicable to or
enforceable against Purchaser.  Purchaser has no knowledge of any event or
circumstance which would make any representation or warranty of Seller as made
herein untrue in any material respect.
 
 
13

--------------------------------------------------------------------------------

 


(f)           Finders.  Except as disclosed in Section 11.3, Purchaser has not
engaged, nor is it directly or indirectly obligated to, anyone acting as a
broker, finder, or in any other similar capacity in connection with the purchase
of the Purchased Assets or any other transaction contemplated by this Agreement.


(g)           Source of Financing.  Purchaser has cash on hand and will have a
fully committed line of credit with more than adequate capacity to complete the
transactions contemplated in this Agreement prior to Closing.


(h)           Purchaser’s Knowledge.  Purchaser has no knowledge of any
inaccuracy or breach of any representation or warranty or violation of any
covenant by Seller contained in this Agreement or any of the documents herein
contemplated.


Article 4
Actions Before Closing


4.1           General Inspection.  Between the Effective Date and the Closing
Date, unless this Agreement is sooner terminated, Seller will afford Purchaser
and Purchaser’s representatives full and free access, during normal business
hours, to all of Seller’s assets, properties, books, records, financial
statements, corporate documents, accountants’ work papers, contracts and
insurance policies related to the Business, to Seller’s personnel, accountants,
customers, clients, contractors and suppliers in connection with the Business,
provided that any such access must be used by Purchaser in a manner that does
not unreasonably disrupt the operation of the Business, and will furnish
Purchaser during such period with all such information concerning the Business
as Purchaser may reasonably request.  Access to Seller’s customers and clients
will be done in conjunction with Seller and with Seller’s input.  Seller will
use its commercially reasonable best efforts to arrange introductions to such
customers and clients as Purchaser specifies.


4.2           Interim Conduct of the Business.  From the date of this Agreement
to the Closing, Seller shall conduct the Business only in the ordinary and usual
course, using reasonable efforts to preserve intact business relationships with
suppliers, customers, employees, creditors and others having business dealings
with the Business in a manner consistent with the historical practice of Seller
in the conduct of the Business, preserving, protecting and maintaining the
Purchased Assets in a manner consistent with the historical practice of Seller
in the conduct of the Business, and continuing performance in the ordinary
course of its obligations under the contracts described or referred to in
Section 1.1(e).  Pending Closing Seller shall not agree to any material changes
in the compensation of employees or officers, enter into any transactions with
affiliates of Seller or enter into any other material contract without first
consulting Purchaser. Pending Closing, Seller will not solicit from any other
person, firm or corporation any inquiries or proposals related to the
disposition of all or any significant portion of the Purchased Assets or the
Business or pursue or engage in discussions with respect thereto.  During this
period, Seller will also assist Purchaser as and to the extent (and only as and
to the extent) requested by Purchaser in negotiating agreements acceptable to
Purchaser with any customer of the Business.  As and to the extent that any
Contract is not assigned as a result of the same not being assignable, Seller
shall work with Purchaser following Closing to attempt to obtain all such
approvals and upon obtaining the same will immediately assign
Purchaser.  Pending such assignment, at Purchaser’s written election, Purchaser
shall perform and discharge fully all the obligations of Seller thereunder from
and after the date of Closing and indemnify Seller for all costs, expenses, and
liabilities arising out of such performance by Purchaser.  In such instances,
Seller shall, without further consideration therefor, pay, assign, and remit to
Purchaser promptly all monies, rights, and other considerations received in
respect of such performance.  In such instances, Seller shall promptly exercise
or exploit its rights and options under all such contracts, agreements, and
commitments only as reasonably directed by Purchaser and at Purchaser’s expense,
and if and when any such consent shall be obtained or such contract shall
otherwise become assignable, Seller shall promptly assign all its rights and
obligations thereunder to Purchaser and Purchaser shall, without the payment of
any further consideration therefor, assume such rights and obligations.
 
 
14

--------------------------------------------------------------------------------

 


4.3           Liens.  The Purchased Assets shall be subject to no liens or
encumbrances other than Permitted Encumbrances.  Any other liens and
encumbrances against the Purchased Assets shall be satisfied and Seller shall,
prior to Closing, file or cause to be filed with the applicable Secretary of
State’s office and any applicable local County Clerk, a termination statement
for any lien or encumbrance affecting any of the Purchased Assets not consented
to by Purchaser other than Permitted Encumbrances.


4.4           Notices of Certain Events.  Each of Purchaser and Seller shall
give prompt notice to the other of (i) any notice or other communication from
any person alleging that the consent of such person is or may be required in
connection with the purchase of the assets of the Business; (ii) any notice or
other communication from any governmental body in connection with the purchase
of the assets of the Business; (iii) any actions, suits, claims, investigations
or proceedings commenced or, to their knowledge, threatened against, relating to
or involving or otherwise affecting Purchaser, Seller or the Business, or that
relate to the consummation of the purchase of the assets of the Business; (iv)
the occurrence of a default or event that, with the giving of notice or lapse of
time or both, will become a default under any Contracts and would likely result
in a material adverse effect on the Business; and (v) any change that would have
a material adverse effect for Purchaser or Seller, or otherwise delay or impede
the ability of Purchaser, Seller or the Business to perform their respective
obligations pursuant to this Agreement and to effect the consummation of the
purchase of the assets of the Business.


4.5           Lease Consent.  Seller shall use reasonable commercial efforts to
obtain the consent of landlord to assign or sublease the Real Property to
Purchaser.  Purchaser shall cooperate with Seller as is reasonably necessary to
assist Seller in obtaining the consent.


Article 5
Additional Agreements


5.1           Covenant Not to Compete and Non-Solicitation.  As further
consideration for the covenants and agreements herein contained, Seller agrees
not to compete with the Business anywhere within the Continental United
States.  Seller further agrees that it will not, directly or indirectly, solicit
for employment, hire, or engage as a consultant or independent contractor any
employee of the Business unless (i) such person is no longer employed or engaged
by the Business, and has not been so employed or engaged for a period of at
least six months or (ii) Purchaser otherwise consents to such hiring or
engagement in writing.  The obligations of Seller in this Section 5.1 shall be
effective for a period of three (3) years following the date of Closing.  In the
event that any provision of this Section shall be determined to be invalid,
ineffective or unenforceable, the remaining provisions of this Section shall
remain in full force and effect and the invalid, ineffective or unenforceable
provision shall, without further action, be automatically amended to effect the
original purpose and intent of the invalid, ineffective, or unenforceable
provision; provided, however, that such amendment shall only apply with respect
to the operation of such provision in the particular jurisdiction in which such
provision has been declared invalid, ineffective or unenforceable.  In the event
Seller experiences a change of control with a non-affiliated third-party entity
that at the time of the change of control has competed with the Business for a
period of one (1) year prior to such change of control, the non-competition
provisions contained in this Section shall not apply to the successor entity;
however, the non-solicitation provisions contained in this Section will remain
in full force and effect.
 
 
15

--------------------------------------------------------------------------------

 


5.2           Confidentiality.


(a)           Each of the parties shall, and shall cause their representatives
to, treat and hold as such all of the Confidential Information (as defined
below) of the other parties, and refrain from using such Confidential
Information except in connection with this Agreement and the transactions
contemplated herein.  In the event that any party or its representatives are
requested or required (by oral questions or request for information or documents
in any legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process, or pursuant to applicable stock exchange rules and regulations)
to disclose any Confidential Information, that party will notify the party
providing such Confidential Information (the “Providing Party”) promptly of the
request or requirement so that the Providing Party may seek an appropriate
protective order or waive compliance with the provisions of this Section
5.2(a).  If, in the absence of a protective order or the receipt of a waiver
hereunder, any of the parties or their respective representatives are, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or stock exchange or else stand liable for contempt; provided, however,
that the disclosing party shall, and shall cause its representatives to, use its
commercially reasonable best efforts to obtain an order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed.


(b)           For purposes of this Agreement, “Confidential Information” means
any written or oral information and data of a confidential nature disclosed by
one party to the other(s), including but not limited to proprietary,
developmental, technical, marketing, sales, operating, performance, cost,
know-how, policy, business, and process information, computer programming
techniques, samples, models and prototypes, or parts thereof and any information
of a technical nature concerning research and development and engineering
activity disclosed by the disclosing party, without limitation, software or
firmware code, semiconductor or printed circuit board payout diagrams, product
designs or specifications, manufacturing know-how, and patent
applications.  Confidential Information shall also expressly include the terms
and conditions (but not the existence) of this Agreement.  Notwithstanding the
foregoing, the parties agree that Confidential Information shall expressly
exclude any information which (a) is already in the public domain through no
breach of this Agreement or any prior confidentiality agreement, provided,
however, that Confidential Information shall not be deemed to be in the public
domain merely because any part of the Confidential Information is embodied in
general disclosures or because individual features, components or combinations
thereof are now or become known to the public; (b) was lawfully in the
possession of the receiving party prior to receipt from the disclosing party;
(c) is received independently from a third party free to lawfully disclose such
information to the receiving party; or (d) is subsequently independently
developed by the receiving party, without use of the information received from
the receiving party, provided that the receiving party shall have the burden to
show such independent development.
 
 
16

--------------------------------------------------------------------------------

 


(c)           In the event that this Agreement is terminated in accordance with
its terms, each party shall, and shall cause their respective representatives
to, promptly redeliver to the other or destroy (and confirm such destruction in
writing) all written Confidential Information and not retain any copies,
extracts or other reproductions in whole or in part of such written
material.  In such event all documents, memoranda, notes and other writings or
media prepared by Purchaser or any of its representatives or by Seller, the
Business or any of their representatives, based on the information in such
material shall, at the request of the other party, be destroyed, and such
destruction shall be confirmed in writing.


(d)           Notwithstanding anything to the contrary herein, the receiving
party may disclose such Confidential Information as is reasonably necessary to
comply with any applicable federal and state securities or tax laws.  Public
disclosures required by any applicable federal or state securities laws shall be
made as contemplated in Section 5.3.


5.3           Public Disclosure.  Unless otherwise permitted by this Agreement,
Purchaser and Seller shall consult with each other before issuing any release or
otherwise making any public statement or making any other public (or
non-confidential) announcement or disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the transactions contemplated
hereby, and neither shall issue any such press release or make any such
statement or disclosure without the prior approval of the other (which approval
shall be unreasonably withheld or delayed); provided, however, that any party
may make any public disclosure it believes in good faith is required by
applicable law and, in the case of Seller, any listing or trading agreement
concerning the publicly-traded securities of ENGlobal Corporation (in which case
the disclosing party will use its reasonable best efforts to advise the other
party prior to making the disclosure).


5.4           Further Assurances.


(a)           Prior to the Closing, each of the parties to this Agreement shall
use its commercially reasonable efforts to effectuate the transactions
contemplated hereby and to fulfill and cause to be fulfilled the conditions to
Closing under this Agreement; provided, however, that Purchaser shall not be
obligated to consent to or accept any divestiture or operational limitation
imposed by any governmental agency or court in connection with the purchase of
the assets of the Business or to make any payment or commercial concession to
any third party as a condition to obtaining any required consent or approval of
any third party.  Each party hereto, at the reasonable request of another party
hereto, shall execute and deliver such other instruments and do and perform such
other acts and things as may be necessary or desirable for effecting completely
the consummation of this Agreement and the transactions contemplated hereby.
 
 
17

--------------------------------------------------------------------------------

 


(b)           The Business shall use its commercially reasonable efforts to
cause any and all employees who develop or create intellectual property rights
in the course of performing activities for the Business to execute and deliver a
proprietary information and inventions agreement assigning any such intellectual
property rights to the Business.


5.5           Notification of Certain Matters.  Each of the Purchaser and Seller
agrees to give prompt notice to each other of, and to use their respective
commercially reasonable efforts to prevent or promptly remedy, (i) the
occurrence or failure to occur or the impending or threatened occurrence or
failure to occur, of any event which occurrence or failure to occur would be
likely to cause any of the representations or warranties in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date, and (ii) any material failure on its part to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that the delivery of any notice pursuant to
this Section 5.5 shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.


5.6           Business Disclosure Schedule.  Seller will make available to
Purchaser a reasonable time prior to the Closing, copies of all items set forth
on the Disclosure Schedules and any and all other consents, documents or
agreements to be delivered hereunder which have not previously been delivered to
purchaser, which such other consents, documents or agreements shall be in form
and substance reasonable satisfactory to Purchaser.


5.7           Preservation of Records.  Seller and Purchaser agree that each of
them shall preserve and keep the records held by them relating to the Business
for a period of six years from the Closing Date and shall make such records
available to the other as may be reasonably required by such party in connection
with, among other things, any insurance claims by, legal proceedings against or
governmental investigations of Seller or Purchaser or in order to enable Seller
and Purchaser to comply with their respective obligations under this Agreement
and each other agreement, document or instrument contemplated hereby or
thereby.  In the event Seller or Purchaser wishes to destroy such records after
that time, such party shall first give ninety (90) days prior written notice to
the other and such other party shall have the right at its option and expense,
upon prior written notice given to such party within that ninety (90) day
period, to take possession of the records within one hundred and eighty (180)
days after the date of such notice.


5.8           Exclusive Dealing.  During the period prior to Closing, the Seller
shall not directly or indirectly through any director, officer, employee, agent,
or representative (including, without limitation, investment bankers, attorneys
and accountants), (i) solicit, initiate or encourage submission of proposals or
offers from any third party, relating to the Purchased Assets of the Business or
(ii) participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to, or otherwise cooperate in any way with,
or assist or participate in, facilitate or encourage, any effort or attempt by
any person to do or seek any of the foregoing.
 
 
18

--------------------------------------------------------------------------------

 


Article 6
Conditions


6.1           Conditions Precedent to Purchaser’s Obligations and Closing.  The
following obligations and deliveries from Seller are express conditions
precedent to the obligation of Purchaser to consummate the transactions and
payments at Closing contemplated by this Agreement and are subject to the
satisfaction of the following conditions at or prior to the Closing:


(a)           The representations and warranties of Seller contained in this
Agreement shall be certified by Seller as true, accurate and complete in all
material respects as of the date of this Agreement and shall be deemed to have
been remade as of the Closing Date to be true, accurate and complete in all
material respects as of the Closing Date.  If Seller provides updated Disclosure
Schedules as of the Closing Date, changes to the Disclosure Schedules must be
reasonably acceptable to Purchaser.


(b)           Seller shall have delivered all instruments and documents and
performed and complied with all agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing
and shall have delivered to Purchaser all documents of conveyance and transfer,
business records of account, documents, certificates and instruments required to
be delivered under the terms of this Agreement.


(c)           Except for (i) customer and client consents, (ii) landlord
consents, and (iii) those waived by Purchaser in a writing signed by its agent
with authority to do so, Seller or Purchaser shall have obtained of all of the
consents, approvals, modifications or effective waivers thereof, reasonably
requested by Purchaser, including without limitation those referred to on
Schedule 3.1(p)(iii).


(d)           There shall not have been issued and in effect any injunction or
similar legal order prohibiting or restraining consummation of any of the
transactions contemplated by this Agreement and no legal action or governmental
investigation which might reasonably be expected to result in any such
injunction or order shall be pending or threatened.


(e)           There shall not have occurred, in Purchaser’s reasonable good
faith judgment, any material adverse change, or any event or circumstance which
could result in a material adverse change in the Business, its prospects, the
Purchased Assets or their value, or any development which materially and
adversely affects, or which could materially and adversely affect, as a result
of the consummation by Purchaser of the transactions contemplated hereby or
otherwise, the Purchased Assets, their value, the Business or its prospects.


(f)           Seller shall have provided to Purchaser an opinion of counsel that
no approval of the shareholders of any entity affiliated with Seller is
necessary to consummate the transactions contemplated by this Agreement.


(g)           Purchaser must have completed all of its due diligence
investigation of Seller and the Business, and must be satisfied, in its
reasonable discretion, with the results of the investigation.
 
 
19

--------------------------------------------------------------------------------

 
 
(h)           The Parties must have reached agreement on a mutually acceptable
staffing agreement whereby the employees of the Business will be assigned to
Purchaser temporarily on a contract basis for a period not to exceed sixty days
from the Closing Date.  The employees will remain employed by Seller, with their
existing employment benefits intact, during the term of said staffing agreement.


6.2           Conditions to Seller’s Obligations and Payments at Closing.  The
obligation of Seller to consummate the transactions contemplated by this
Agreement at Closing is subject to satisfaction of the following conditions at
or prior to Closing:


(a)           Each representation and warranty of Purchaser contained in this
Agreement shall be true, accurate, and complete in all material respects as of
the date hereof and as of the Closing.


(b)           Purchaser shall have performed and complied with all agreements
and conditions required by this Agreement to be performed or complied with by
Purchaser prior to or at the Closing, and Purchaser shall have delivered all
documents, certificates, and instruments required to be delivered by Purchaser
under the terms of this Agreement.


(c)           There shall not have been issued and in effect any injunction or
similar legal order prohibiting or restraining consummation of any of the
transactions contemplated by this Agreement and no legal action or governmental
investigation which might reasonably be expected to result in any such
injunction or order shall be pending.


(d)           Seller shall have used all commercially reasonable efforts to
obtain and secure the written consent of its senior Lender, and obtained such
consent and any necessary release of collateral as it pertains to the Purchased
Assets.


Article 7
Closing


7.1           The Closing.  As used in this Agreement, the term “Closing” means
the time at which the transactions contemplated hereby will be consummated after
satisfaction or waiver of the conditions set forth in Section 4.


7.2           Time, Date, and Place of Closing.  The Closing shall occur at the
office of Seller at 654 N. Sam Houston Parkway E., Suite 400, Houston, Texas
77060 on September 30, 2012, to be effective for all purposes as of 12:01 a.m.
on September 30, 2010 or at such other time and date as the parties may mutually
agree upon in writing (the “Closing Date”).


7.3           Purchaser’s Obligations.  Provided and subject to Seller
satisfying all of its obligations and deliveries under Article 6, then and in
that event at the Closing:


(a)           Cash Payment at Closing.  Purchaser shall deliver to Seller a wire
transfer in the amount of the Estimated Net Working Capital as set forth in
Section 2.1(a) hereof.
 
 
20

--------------------------------------------------------------------------------

 


(b)           Purchaser shall adjust the Cash Payment to include its pro rata
share of the Personal Property taxes for the tax year ending December 31, 2012,
by an amount which will be provided prior to Closing.


(c)           Purchaser shall deliver the Promissory Note described in Section
2.1(b).


(d)           Purchaser shall deliver such other documents, certificates, and
other items as may be reasonably required to be delivered by Purchaser pursuant
to the terms of this Agreement or as may be reasonably requested by Seller to
effectuate the transaction herein described.


7.4           Seller’s Obligations.  At the Closing:


(a)           Seller shall execute and deliver to Purchaser a Bill of Sale and
an Assignment, Assumption Consent and Release of Liability, each in a form
reasonably acceptable to both Parties; (ii) a Certificate, including
certification of the existence and good standing of Seller, verifying the
accuracy of all representations and warranties of Seller, and the adoption of
resolutions authorizing and approving the transaction; and (iii) the sublease
described on Schedule 3.1(t)(iii) for space in Broomfield, CO.


(b)           Seller shall deliver to Purchaser physical possession, instruments
of title where necessary, and a Bill of Sale transferring ownership of and title
to the Purchased Assets, free and clear of any and all liens, claims and
encumbrances.


(c)           Provide any lien terminations contemplated by Section 4.3.


(d)           Approval by Seller’s landlords of the transfer of Seller’s leases
to Purchaser.


(e)           Seller shall supply updated Disclosure Schedules, if required, to
reflect changes between the date hereof and the Closing Date.


(f)           Seller further agrees to deliver such other documents,
certificates, and other items as may be required to be delivered pursuant to the
terms of this Agreement or as may be reasonably requested by Purchaser to
effectuate the transaction herein described.


7.5           Termination of Existing Employment Agreements.  Effective as of
the Closing Date, Seller shall take such actions as may be necessary to
terminate without liability to Purchaser any existing employment agreements
currently in effect with Seller (other than accrued payroll owed at and as of
the time of the Closing Date).


7.6           Employees.  Purchaser shall not be obligated to offer employment
to any of Seller’s employees, but may at its option offer to employ such of
Seller’s employees on such terms as Purchaser may determine in its sole
discretion, except that compensation levels will be at least equivalent to those
now in place as disclosed to Purchaser.  Any offer of employment which Purchaser
extends to Seller’s employees is conditioned upon the Closing.  Balances for
accrued compensated absences will be assumed by Seller as part of Net Working
Capital and will be carried forward and credited to each employee’s
account.  Pursuant to Section 7.7 below, the balances for Key Employees will not
be included in the Net Working Capital calculation. Purchaser shall be
responsible for any accrued compensated absences which accrue and remain unused
between the Closing Date and date the employees are hired by the Purchaser and
Purchaser shall reimburse Seller for any accrued compensated absences which are
paid during this period.
 
 
21

--------------------------------------------------------------------------------

 


7.7           Key Employees.  Purchaser has determined that the employees listed
on Schedule 7.7 are vital to the viability and success of the Business as a Key
Employee of Seller (“Key Employees”) in which event such Key Employees shall be
offered an Employment Agreement on terms and conditions acceptable to Purchaser
to be signed prior to Closing, but which shall become effective only upon
Closing. Seller shall pay the Key Employees for their accrued compensated
absences and any retention bonuses on or within five days of the Closing Date.


7.8           Prorations and Adjustments.  At the Closing, the parties will
additionally prorate ad valorem taxes based on prior years’ taxes and will make
adjustments for deposits and other similar items as they may agree.


Article 8
Actions After Closing


8.1           Further Action.  After Closing, Seller will, without further cost
or expense to Purchaser, execute and deliver to Purchaser (or cause to be
executed and delivered to Purchaser) such additional instruments of conveyance
and transfer and take such other and further actions as Purchaser may reasonably
request to assign, transfer to and vest in Purchaser, and to put Purchaser in
possession and operating control of, all or any part of the Purchased Assets and
the Business.  No such instrument shall contain any representation, warranty, or
covenant not contained in this Agreement or any document delivered pursuant to
this Agreement or the transactions contemplated hereby.  No such instrument or
action may increase in any way the liability of Seller.


8.2           Further Consents to Assignment.  As and to the extent the parties
shall have failed to obtain prior to Closing the consent or approval (or an
acceptable effective waiver thereof) of any person or persons in respect of any
item from whom such consent is required pursuant to the terms hereof, or shall
have failed to obtain any other consent to the assumption of any contract
included as a part of the Purchased Assets, if Purchaser shall nonetheless have
elected to proceed to purchase the Purchased Assets, at the written request of
Purchaser, Seller and Purchaser shall continue to use reasonable efforts to
obtain from such person or persons the consents or approvals (or effective
waivers thereof).  Purchaser shall use reasonable efforts to obtain the consents
required by the Sales Contracts and Seller shall use reasonable efforts to
assist Purchaser in obtaining consents.


8.3           Confidential Information.  Seller hereby acknowledges that the
Purchaser would be irreparably damaged if any proprietary or confidential
information concerning the Business or the Purchased Assets (except for
information that is or becomes generally known to the public, otherwise than
through a breach of this Agreement) were disclosed to or used by any person
engaged in competition with Purchaser.  Seller hereby covenant and agree that
they shall not use or disclose any such confidential or proprietary information,
except as expressly permitted hereunder or under any other agreement between
Seller and Purchaser.  If Seller is requested or required by any governmental
authority to disclose any of such proprietary or confidential information, then
Seller shall provide Purchaser with prompt written notice of such request or
requirement unless prohibited by law.  Purchaser may then either seek
appropriate protective relief from all or part of such request or requirement or
waive Seller’s compliance with the provisions of this Section with respect to
all or part of such request or requirement.  Seller shall cooperate with
Purchaser, at Purchaser’s reasonable expense, in attempting to obtain any
reasonable protective relief that Purchaser chooses to seek.  If, after
Purchaser has had a reasonable opportunity to seek such relief, Purchaser fails
to obtain such relief, then Seller may disclose only that portion of such
proprietary or confidential information which legal counsel advises it is
compelled to disclose.  Notwithstanding the foregoing, the parties agree that
such proprietary or confidential information shall expressly exclude any
information which in the public domain through no breach of this Agreement or
any prior confidentiality agreement, provided, however, that proprietary or
confidential information shall not be deemed to be in the public domain merely
because any part of the proprietary or confidential information is embodied in
general disclosures or because individual features, components or combinations
thereof are now or become known to the public.
 
 
22

--------------------------------------------------------------------------------

 


8.4           Accounts Receivable. In the event that Seller shall receive
remittance from or on behalf of any account debtor with respect to the accounts
receivable created after the Closing Date, Seller shall endorse without recourse
such remittance to the order of Purchaser and forward such remittance to
Purchaser within two (2) business days following receipt thereof. To the extent
any Accounts Receivable transferred at Closing from Seller to Purchaser are not
collected within 180 days after the later of (i) the date when due or (ii) the
Closing Date (and Purchaser has made commercially reasonable efforts to collect
the Accounts Receivable), any such sums shall be deemed uncollectible
(“Uncollectible Accounts Receivable”).  In such event, but no later than 210
days after the later of (i) the date when due or (ii) the Closing Date,
Purchaser may, at its option, return ownership of any such Uncollectible
Accounts Receivable to Seller, and the Promissory Note shall be reduced
dollar-for-dollar in accordance with and subject to the limitations set forth in
Section 9.5 below.  In no event may Purchaser return ownership of more than
twenty-five percent of the “accounts receivable-trade” amount identified in the
Final Net Working Capital statement.  Purchaser agrees to provide Seller a
monthly AR aging report and other information reasonably requested until such
time as the obligations in this section have expired.


Article 9
Indemnification


9.1           Indemnification of Purchaser.


(a)           From and after the Closing Date, Seller hereby agrees, to
indemnify, defend, and hold harmless Purchaser and its partners, officers,
employees, advisors, affiliates, agents, representatives and assigns (the
“Purchaser Indemnitees”) from and against any and all liabilities, penalties,
damages, losses, demands, suits, causes of action, claims, assessments,
judgments, costs, and expenses (including reasonable attorney’s fees and
expenses both for the defense of any claim which, if proved, would give rise to
an obligation of indemnity hereunder, notwithstanding that such claim may be
settled prior to final judgment, and those incurred in connection with the
enforcement of this provision), whether accrued, absolute, contingent, known,
unknown or otherwise, and whether or not involving a third party claim by reason
of or resulting from (directly or indirectly), arising out of, based upon or
otherwise in respect of (i) breach, falsity, or inaccuracy of any warranty,
representation or covenant by Seller contained in this Agreement; (ii) failure
of Seller to fully to pay, satisfy, perform or discharge, or cause to be paid,
satisfied, performed or discharged, any liabilities not expressly assumed by
Purchaser pursuant to the terms hereof; (iii) nonperformance of any obligations
or covenants on the part of Seller under this Agreement; (iv) the presence of
any Hazardous Material or Hazardous Material Contamination which was caused by
Seller upon or about the real property upon which the Business has heretofore
been operated; (v) the conduct of the Business or of Seller’s employees, agents,
or contractors prior to the Closing Date (other than liabilities expressly
assumed by Purchaser pursuant to the terms hereof), including, without
limitation, any violation of laws occurring or alleged to have occurred prior to
the Closing Date or arising from, related to, or connected with the Business
prior to the Closing Date; or (vi) any claim related to the Litigation Matters
listed on Schedule 3.1(q) (a “Litigation Matter Claim”) (each hereafter a
“Purchaser Claim”).
 
 
23

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything herein to the contrary, the sole remedy
for Purchaser under this indemnity for any Purchaser Claim, or for a breach or
non-performance of a covenant contained in this Agreement or any instrument
herein contemplated to be executed and delivered by the parties hereto and,
shall be offset against the Promissory Note in accordance with and subject to
the limitations set forth in Section 9.5, and the maximum amount that the Seller
shall be obligated to pay with respect to any and all obligations of indemnity
under this Section 9.1 shall be equal to One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000).  In the second year after the Closing Date,
Seller’s indemnity obligation shall drop to the lesser of (i) Seven Hundred
Fifty Thousand ($750,000), or (ii) the difference between One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000) and the indemnity obligations
applied to the Promissory Note in Year 1.  Seller shall have no indemnity
obligations after the second anniversary of the Closing Date.  Notwithstanding
anything to the contrary herein, the Cap shall not apply to Litigation Matter
Claims.  A Purchaser Claim shall not be brought by Purchaser under or pursuant
to this Section 9.1, unless the amount of that claim exceeds One Hundred
Thousand and No/100 Dollars ($100,000).


9.2           Indemnification of Seller.


(a)           From and after the Closing Date, Purchaser hereby agrees to
indemnify, defend, and hold harmless Seller and it’s respective equity holders,
managers, officers, employees, advisors, affiliates, agents, representatives and
assigns (the “Seller Indemnitees”) from and against any and all liabilities,
penalties, damages, losses, demands, suits, causes of action, claims,
assessments, judgments,  costs, and expenses (including reasonable attorney’s
fees and expenses both for the defense of any claim which, if proved, would give
rise to an obligation of indemnity hereunder, notwithstanding that such claim
may be settled prior to final judgment. and those incurred in connection with
the enforcement of this provision), whether accrued, absolute, contingent,
known, unknown or otherwise, and whether or not involving a third party claim by
reason of or resulting from (directly or indirectly) , arising out of, based
upon or otherwise in respect of (i) breach, falsity, or inaccuracy of any
warranty, representation or covenant by Purchaser contained in this Agreement;
(ii) nonperformance of any obligations or covenants on the part of Purchaser
under this Agreement; or (iii) the conduct of Purchaser’s employees, agents or
contractors, or of the Business, or any condition, event or activity relating to
the Business, on or after the Closing Date, including, without limitation, any
violation of laws occurring or alleged to have occurred after to the Closing
Date or arising from, related to, or connected with the Business after the
Closing Date; (each hereafter a “Seller Claim” and together with Purchaser
Claim, each a “Claim”).
 
 
24

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything herein to the contrary, the sole remedy
for Seller under this indemnity for any Seller Claim, or for a breach or
non-performance of a covenant contained in this Agreement or any instrument
herein contemplated to be executed and delivered by the parties hereto and as
provided in Section 9.5, and the maximum amount that the Purchaser shall be
obligated to pay with respect to any and all obligations of indemnity under this
Section 9.1 shall be equal to One Million Five Hundred Thousand and No/100
Dollars ($1,500,000).  In the second year after the Closing Date, Purchaser’s
indemnity obligation shall drop to the lesser of (i) Seven Hundred Fifty
Thousand ($750,000) or (ii) the difference between One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000) and the indemnity obligations paid in
Year 1.  Purchaser shall have no indemnity obligations after the second
anniversary of the Closing Date.  A Seller Claim shall not be brought by Seller
under or pursuant to this Section 9.2, unless the amount of that claim exceeds
One Hundred Thousand and No/100 Dollars ($100,000).


9.3           Responsibility for Defense.  The following procedures shall be
applicable with respect to indemnification for claims by any person that is not
a party to this Agreement or an affiliate of a party to this Agreement arising
in connection with any provision of this Agreement.


(a)           Promptly after receipt by a Purchaser Indemnitee or a Seller
Indemnitee seeking indemnification hereunder (an “Indemnitee”) of written notice
of the assertion or the commencement of any Claim by a third party, whether by
legal process or otherwise, with respect to any matter within the scope of this
Section, the Indemnitee shall give written notice thereof (the “Notice”) to the
party from whom indemnification is sought pursuant hereto (the “Indemnitor”).


(b)           Within thirty (30) days after receipt of any notice of a Claim,
Indemnitor will, by giving written notice to Indemnitee, have the right to
assume responsibility for the defense of the Claim in the name of Indemnitee or
otherwise as Indemnitor may elect; provided that Indemnitor also acknowledge in
writing its responsibility to indemnify Indemnitee with respect to such Claim;
and provided further that failure of Indemnitor to exercise its right to assume
responsibility for the defense of any Claim shall not restrict the ability of
Indemnitee to subsequently join Indemnitor as a party in any litigation
respecting such Claim nor shall Indemnitee be obligated to permit Indemnitor to
assume or to continue responsibility for the defense if Indemnitee believes its
rights, including without limitation, its right to be fully protected and paid
under the indemnification, are or may become impaired or jeopardized.  In such
event, Indemnitee shall have the right to defend the Claim and shall be
automatically deemed to have reserved all of its rights against Indemnitor.


(c)           Notwithstanding Indemnitor’s responsibility for the defense of a
Claim, Indemnitee shall have the right to participate, at its own expense and
with its own counsel, in the defense of a Claim and Indemnitor will consult with
Indemnitee from time to time on matters relating to the defense of such Claim
and will provide such information and assistance as Indemnitee deem reasonably
necessary to defend the Claim.  Indemnitee will provide Indemnitor with copies
of all pleadings and correspondence relating to the Claim and will keep
Indemnitee appraised of proposed adjustments, compromises and
settlements.  Notwithstanding anything herein to the contrary, Indemnitor shall
not be entitled to compromise or settle any such action without the prior
written consent of Indemnitee.
 
 
25

--------------------------------------------------------------------------------

 


9.4           Payment of Fees and Expenses.  If either party is entitled under
this Section to indemnification for fees and expenses, such party shall be
entitled to current reimbursement thereof upon the submission to the other party
of a request for reimbursement setting forth in reasonable detail such costs and
expenses to be reimbursed.


9.5           Right of Set-Off.  Upon written notice to Seller specifying in
reasonable detail the basis for such set-off, Purchaser shall have the right, up
to a total combined set-off amount of Two Million Five Hundred Thousand Dollars
($2,500,000.00), to set off any amount to which it is entitled under Section 8.4
(Uncollectible Accounts Receivable) and under this Article 9 (Indemnity) against
its payment obligations under the Promissory Note.  In the event that Seller
does not agree to the proposed set-off, Seller shall within ninety (90) days of
receipt of the written notice from Purchaser apply to the American Arbitration
Association for the appointment of an arbitrator to be selected from a list of
three (3) arbitrators supplied by the American Arbitration Association to both
parties at the same time.  For a period of five (5) days after the list is
delivered to it, each of Purchaser and Seller shall have the right to strike one
name from the list of arbitrators, and the arbitrator not stricken shall be the
arbitrator hereunder.  Any party unable or unwilling to so strike a name within
the period required shall forfeit its right to participate in the selection of
the arbitrator.  The arbitrator so selected shall then diligently conduct an
arbitration proceeding, and the decision of the arbitrator shall be final and
conclusive upon the parties hereto.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  All statutes of
limitation that would otherwise be applicable shall apply to any arbitration
proceeding.  Notwithstanding anything to the contrary contained in this
Agreement, the exercise of such right of set-off by Purchaser in good faith,
whether ultimately determined to be justified, will not constitute an event of
default under any Agreements between the parties.


9.6           Rights of Indemnitor and Exclusive Remedy.  Upon the payment in
full of any claim, the person making payment shall be subrogated to the rights
of the indemnitee against any person with respect to the subject matter of such
claim.  After the Closing Date and except for claims based on fraud or failure
of Seller to provide Purchaser with good title, the indemnification provided
under Section 9.1 and Section 9.2, will be the exclusive remedy of the
parties.  Purchaser’s right to set-off as set forth in and limited by Section
9.5 is the exclusive manner in which Purchaser may make a claim for
Uncollectible Accounts Receivable or for Indemnity under this Article 9.  It is
expressly understood and agreed that, except by virtue of the indemnification
provisions set forth in Article 9, none of the parties are or will be entitled
to any adjustment, reduction, set-off, damages, or the like in connection with
the transactions contemplated by this Agreement.  Notwithstanding the above,
nothing in this Agreement shall restrict or limit any equitable remedies that
such indemnified parties may otherwise have, including, without limitation, any
right to seek specific performance, rescission or restitution, or any right of
such indemnified parties to seek the enforcement by any court or arbitrator of
any of its awards, judgments or remedies.
 
 
26

--------------------------------------------------------------------------------

 


9.7          No Consequential Damages.  EXCEPT FOR THE INDEMNITY OBLIGATIONS
RELATED TO DAMAGES TO THIRD PARTIES, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR CONSEQUENTIAL DAMAGES, INCLUDING INCIDENTAL, PUNITIVE DAMAGES, LOST PROFITS,
LOST OPPORTUNITY DAMAGES OR OTHER SIMILAR FORMS OF DAMAGES.


Article 10
Amendment, Waiver and Termination


10.1         Amendment.  This Agreement may be amended at any time only by
written instrument executed by both Seller and Purchaser.


10.2         Waiver.  Either party may at any time waive compliance by the other
of any covenant or condition contained in this Agreement, but only by written
instrument executed by the party waiving such compliance.  No such waiver,
however, shall be deemed to constitute the waiver of any such covenant or
condition in any other circumstance or the waiver of any other covenant or
condition.  The failure of either party to enforce at any time or for any period
of time any of the provisions of this Agreement shall not constitute a waiver of
such provisions.


10.3         Extension.  At any time prior to the Closing any party hereto may,
to the extent legally allowed, extend the time for the performance of any of the
obligations or other acts of the other parties hereto.


10.4         Termination.  This Agreement may be terminated without breach by
the terminating party as follows.


(a)           Termination by Purchaser.  Purchaser may terminate this Agreement:
(1) if any representation or warranty of Seller in this Agreement is untrue or
inaccurate, (2) if Seller has breached, in any material respect, any of its
obligations under this Agreement, or (3) if Purchaser determines, in its
reasonable and good faith judgment, that any condition to its obligation to
close the purchase of the Purchased Assets will not be satisfied on or before
the Closing Date.


(b)           Termination by Seller.  Seller may terminate this Agreement if:
(1) any representation or warranty of Purchaser in this Agreement is untrue or
inaccurate, (2) Purchaser has breached, in any material respect, any of its
obligations under this Agreement, or (3) Seller determines, in its reasonable
and good faith judgment, that any condition to its obligation to close the sale
of the Purchased Assets will not be satisfied as of Closing.


(c)           Termination by Either Party.  This Agreement may be terminated by
either party if the Closing does not occur within seven (7) days of the stated
Closing Date, provided that a party then in material breach of this Agreement
may not exercise such right.


(d)           Termination by Agreement.  This Agreement may be terminated at any
time prior to the Closing by written agreement signed by both parties.
 
 
27

--------------------------------------------------------------------------------

 


(e)           Termination by Order.  This Agreement may be terminated by Seller
or Purchaser if there shall be in effect a final nonappealable order of a
governmental body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is not nonappealable (and pursue such appeal with reasonable diligence).


10.5         Effect of Termination.  In the event of termination of this
Agreement pursuant to this Section and subject to the provisions of Section
10.6, this Agreement shall terminate and there shall be no further liability on
the part of Seller or Purchaser under this Agreement; provided, however, that
the provisions of Section 5.2 (Confidentiality), Section 5.3 (Public
Disclosure), and this Section 10.5 shall remain in full force and effect and
survive any termination of this Agreement; and provided further, that nothing in
this Section 10.5 shall relieve the Purchaser or Seller of any liability for an
intentional breach of this Agreement.  Nothing in this Section shall relieve a
breaching or defaulting party from liability arising from any intentional breach
or default of this Agreement prior to termination.  If this Agreement is
terminated as provided herein each party shall redeliver all documents, work
papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the party furnishing the same or destroy such documents, work papers and
other material and confirm such destruction in writing.


10.6         Special Remedy.  If Seller terminates this Agreement for any reason
other than pursuant to Sections 10.4(b), (c), (d) or (e), and provided that
Purchaser is not in material breach of this Agreement, Purchaser shall be
relieved from all further obligations hereunder and shall be entitled to recover
from Seller an amount equal to $500,000.00 as liquidated damages.  The parties
hereto acknowledge and agree that Purchaser has incurred and will incur
substantial expenses in connection with the proposed transaction as well as
costs related to foregone opportunities, and that it would be impracticable or
extremely difficult to fix the actual damages incurred by Purchaser resulting
from such a termination and, therefore, the parties have agreed upon the
foregoing payment as liquidated damages, which shall not be deemed to be in the
nature of a penalty.  The parties agree that the amount identified in this
Section 10.6 as liquidated damages has been agreed upon by Seller and Purchaser
after due deliberation and discussion, and constitutes a reasonable amount and a
good faith estimate of the damages Purchaser would be entitled to pursuant to
this Agreement in the event of such a termination.


Article 11
Miscellaneous


11.1         Cooperation.  Purchaser and Seller will use reasonable efforts to
cooperate with each other, at the other party’s request and expense, in
furnishing information, testimony, and other assistance in connection with any
litigation, collections, actions, proceedings, arrangements, public filings, and
disputes with other persons, or governmental inquiries or investigations
involving Seller or Purchaser’s conduct of the Business or the transactions
contemplated hereby.  Seller shall provide reasonable assistance to Purchaser
during the period leading up to the Closing Date and following the Closing Date
so that Purchaser can maintain business continuity.  Such assistance may include
accounting and IT support as well as the provision of required reports and
billing information.  Following the Closing, upon request of Seller, Purchaser
shall, at no cost to Seller, as promptly as reasonably practicable (but in all
events within ten (10) days following the request of Seller) (i) timely make
their representatives available to Seller, on a mutually convenient basis and
(ii) timely furnish to Seller such information requested by Seller (including
providing Seller access to books and records of Purchaser) relating to the
Business that is necessary for the preparation and filing by Seller of all
financial statements, reports, returns and other filings relating to the
Business that are required by law.
 
 
28

--------------------------------------------------------------------------------

 


11.2         Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the extent
permitted by law.


11.3         Brokers: Expenses.  Each party agrees to hold the other harmless
from any claims by a broker or finder claiming by, through or under the
indemnifying party.  Each party will bear its own expenses incurred in
connection with this Agreement and the transaction contemplated hereby, whether
or not such transaction shall be consummated except as otherwise expressly
provided in this Agreement.


11.4         Taxes.  Seller will bear any state, federal or foreign transfer,
sales or use taxes, if any, which may result from the transfer of the Acquired
Assets from Seller to Purchaser.


11.5         Notices.  All notices required or permitted to be given under this
Agreement shall be in writing and may be delivered by personal delivery, by
nationally recognized private courier, by PDF/email, or by United States mail.
Notices delivered by mail shall be deemed given five business days after deposit
in the United States mail, postage prepaid, registered or certified mail, return
receipt requested. Notices delivered by personal delivery, PDF/email, or by
nationally recognized private courier shall be deemed given on the first
business day following receipt. However, a notice delivered by PDF/email shall
only be effective upon electronic confirmation of receipt and must be confirmed
by a mailed copy of the notice using United States mail, postage prepaid,
registered or certified mail, return receipt requested, mailed either on the
same day or the first business day after the PDF/email is sent.  All notices
shall be addressed as follows:
 
if to the Purchaser, to:
Steele Group
 
ATTN: General Counsel
 
999 ESE Loop 323, Suite 777
 
Tyler, Texas 75701
 
Email address: mfreeman@kpengineering.com

 
 
29

--------------------------------------------------------------------------------

 
 
if to the Seller, to:
ENGlobal U.S., Inc..
 
ATTN: General Counsel
 
654 N. Sam Houston Parkway E., Suite 400
 
Houston, Texas 77060
 
Email address: tami.walker@englobal.com



Either party may change its address for notice hereunder by notice to the other
party.
 
11.6         Assignment.  This Agreement and the rights, obligations and
liabilities hereunder shall be binding upon and inure to the benefit of the
successors and assignees of each of the parties hereto, but no rights,
obligations or liabilities hereunder shall be assignable or delegable by any
party without the prior written consent of the other party hereto, which consent
shall not be unreasonably withheld.


11.7         No Third Parties.  This Agreement is not intended to, and shall
not, create any rights in or confer any benefits upon any person other than the
parties hereto and the Purchaser Indemnitees and the Seller Indemnitees.


11.8         Incorporation by Reference.  All Schedules and Exhibits to this
Agreement constitute integral parts of this Agreement and are incorporated
herein by this reference for all relevant purposes.  The Schedules have been
separately compiled, and initialed by the undersigned representatives of Seller
and Purchaser.


11.9         Counterparts, Faxes and Electronic Signatures.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart.  A signature transmitted by
facsimile or electronically shall have the same force and effect as an original
signature.


11.10        Entire Agreement; Time is of the Essence.  This Agreement, together
with the Schedules and Exhibits attached hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any contemporaneous or prior oral or written agreement or
understanding, including the letter of intent, which shall terminate
immediately, and be of no further force and effect, upon execution and delivery
of this Agreement by the parties hereto.  Time is of the essence of this
Agreement.


11.11        Interpretation.  The headings in this Agreement are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.  All pronouns shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the person or persons referred to
may require.  Each defined term identified herein with initial capital letters
shall have the meaning ascribed to such term herein.  Each party agrees that the
language and all parts of this Agreement shall be construed as a whole according
to its fair meaning, and irrespective of any party or its counsel’s role in
drafting this Agreement shall not be strictly construed for or against any
party.  The parties acknowledge that each has reviewed this Agreement and has
had the opportunity to have it reviewed by its attorney and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement or any
part thereof or attachment thereto.
 
 
30

--------------------------------------------------------------------------------

 


11.12        Survival of Representations and Covenants. All representations,
warranties, covenants and agreements made in this Agreement shall survive the
execution and delivery of this Agreement and the Closing of the transaction
herein described until the expiration of two years following the date of
Closing.  All statements contained in any certificate or other instrument
delivered by or on behalf of Seller pursuant to this Agreement or in connection
with the transactions contemplated hereby shall be deemed representations and
warranties by Seller hereunder.


11.13        GOVERNING LAW.  All disputes relating to the execution,
interpretation, construction, performance or enforcement of this Agreement and
the rights and obligations of the parties hereto shall governed by the laws of
the State of Texas, excluding it conflicts of laws provisions, and resolved in
the State and Federal courts in Harris County, Texas.  Seller and Purchaser
hereby consent to and waive any objections to venue and jurisdiction in such
courts.


[Signature pages follow.]
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
EXECUTED by the duly authorized representatives of the parties to be effective
as of the date first set forth above.


SELLER:
ENGlobal U.S., Inc.
 
By:  /s/ William A. Coskey                         
William A. Coskey
President and CEO
 


PURCHASER:

 
STEELE AND COMPANY LP


By:  Steele and Company GP, LLC, its
       general partner




By:   /s/ Brandon Steele                              
       Brandon T. Steele
 
 
32

--------------------------------------------------------------------------------

 